 1   George Haines, Esq.
     Nevada Bar No. 9411
 2   FREEDOM LAW FIRM
     8985 S. Eastern Avenue, Ste. 350
 3
     Beltway Corporate Center
 4   Las Vegas, NV 89123
     Telephone: (702) 880-5554
 5   ghaines@freedomlegalteam.com
     Counsel for Plaintiff Lisa A. Bryant
 6
 7   Marc E. Dann, Esq.
     Ohio Bar No. 44115 (admitted pro hac)
 8   DANN LAW FIRM
     2728 Euclid Avenue, STE 300
 9
     Cleveland, OH 44115
10   Telephone: (216) 373-0539
     mdann@dannlaw.com
11   Counsel for Plaintiff Lisa A. Bryant
12
13
14
                                  UNITED STATES DISTRICT COURT
15                                     DISTRICT OF NEVADA
16
                                                        :
17    LISA A. BRYANT,                                   :
                                                            Case No.: 2:20-cv-00594-JAD-EJY
                                                        :
18                  Plaintiff,                          :
19                                                      :
            v.                                          :
20                                                      :
                                                            [PROPOSED] STIPULATION AND
      MADISON MANAGEMENT SERVICES,                      :
21                                                          ORDER TO EXTEND DISCOVERY
      LLC, and WALDMAN & PORRAS, PLLC,                  :
22                                                      :
                    Defendants.                         :
                                                            [SECOND REQUEST]
23                                                      :
                                                        :
24
25
26      Pursuant to Fed. R. Civ. P. 26(f), and Local Rule 26-1, Plaintiff, Lisa Bryant, and Defendants,

27   Madison Management Services, LLC, and Waldman & Porras, PLLC, (collectively known as the

28   “Parties) by and through their attorneys, hereby stipulate to stay all discovery deadlines and other


                                                     -1-
 1
     deadlines in the February 1, 2021 Scheduling Order (ECF No. 39) as follows:
 2
                    1.        Completed Discovery.
 3
            The parties have exchanged initial disclosures. Parties have served written discovery.
 4
                    2.      Remaining Discovery.
 5
 6          Written discovery responses from Plaintiff and the parties’ depositions.

 7
                    3. Good Cause.
 8
 9          A Discovery Plan and Scheduling Order was approved by the Court on February 1, 2021.

10   (ECF No. 39). On February 25, 2021, the Court approved a Stipulation and Order to Stay
11   Discovery and Schedule Settlement Conference. (ECF NO. 41). The Court entered an Order
12   Setting Settlement Conference on February 26, 2021, which, among other things, scheduled a
13   mediation conference for March 30, 2021. (ECF No. 42). On March 25, 2021, the Court approved
14   an Agreed Stipulation for Continuance of Settlement Conference and Due Date for Confidential
15   Settlement Statement, which, among other things, scheduled a mediation conference for June 11,
16   2021. (ECF NO. 43). The parties attended the mediation on that day, but were unable to agree to
17   a resolution. Regarding the proposed discovery deadlines, the Parties have used the June 11, 2021
18
     mediation conference as the date to calculate the proposed discovery deadlines. This stipulation
19
     is made in good faith, is not interposed for delay, and is not filed for an improper purpose.
20
     Furthermore, a trial date has not been set at this time.
21
22                  4. Current Discovery Deadlines.

23
                     Discovery Cutoff: August 5, 2021
24
                     Deadline to Amend Pleadings: May 17, 2021
25
                     Deadline to Disclose Initial Expert Disclosures: June 16, 2021
26
                     Deadline to Disclose Rebuttal Expert Disclosures: July 17, 2021
27
                     Dispositive Motion Deadline: September 15, 2021
28

                                                      -2-
 1
                     Joint Proposed Pretrial Order: October 16, 2021
 2
 3                  5.     Proposed Discovery Deadlines.

 4
                     Discovery Cutoff: December 8, 2021
 5
                     Deadline to Amend Pleadings: September 9, 2021
 6
                     Deadline to Disclose Initial Expert Disclosures: October 11, 2021
 7
                     Deadline to Disclose Rebuttal Expert Disclosures: November 10, 2021
 8
                     Dispositive Motion Deadline: January 4, 2022
 9
                     Joint Proposed Pretrial Order: February 3, 2022
10
            WHEREAS, no prejudice will occur to this Court or the Parties if granted, good cause
11
12   supports this request to extend discovery;
     ////
13   ////
     ////
14   ////
     ////
15
     ////
16   ////
     ////
17   ////
     ////
18
     ////
19   ////
     ////
20   ////
     ////
21
     ////
22   ////
     ////
23   ////
     ////
24
     ////
25   ////
     ////
26   ////
     ////
27   ////
28   ////


                                                  -3-
 1
           NOW, THEREFORE, in consideration of the foregoing, and for good cause, IT IS
 2
     HEREBY STIPULATED AND AGREED, by and between the Parties as follows:
 3
           The February 1, 2021 Scheduling Order (ECF No. 39) shall be amended as follows:
 4
                   Discovery Cutoff: December 8, 2021
 5
                   Deadline to Amend Pleadings: September 9, 2021
 6
                   Deadline to Disclose Initial Expert Disclosures: October 11, 2021
 7
                   Deadline to Disclose Rebuttal Expert Disclosures: November 10, 2021
 8
                   Dispositive Motion Deadline: January 4, 2022
 9
                   Joint Proposed Pretrial Order: February 3, 2022
10
           IT IS SO STIPULATED.
11
12
      DATED: February 22, 2021                      DATED: February 22, 2021
13
      FREEDOM LAW FIRM, LLC                         WALDMAN & PORRAS, PLLC
14
15
      By: /s/ George Haines                         By: /s/Nicolas M. Porras
16        GEORGE HAINES, ESQ.                           NICOLAS M. PORRAS, ESQ.
          Nevada Bar No.: 9411                          Nevada Bar No.: 12849
17        8985 S. Eastern Ave., Suite 350               201 West Liberty Street, Suite 207
          Las Vegas, NV 89123                           Reno, NV 89501
18
          Attorney for Plaintiff                        Attorney for Defendants
19        LISA BRYANT                                  MADISON MANAGEMENT SERVICES,
                                                       LLC, AND PORRAS, PLLC
20    DANN LAW FIRM
21
22    By:/s/ Marc E. Dann____
           Marc E. Dann, Esq.
23         Ohio Bar No. 44115 (admitted pro hac)
           2728 Euclid Avenue, STE 300
24
           Cleveland, OH 44115
25         Counsel for Plaintiff Lisa A. Bryant

26
27
28

                                                   -4-
 1
                                       ORDER GRANTING
 2
                           STIPULATION TO EXTEND DISCOVERY
 3
          In consideration of the parties’ stipulation and good cause showing, IT IS ORDERED
 4
     THAT the February 1, 2021 Scheduling Order shall be amended as follows:
 5
                   Discovery Cutoff: December 8, 2021
 6
                   Deadline to Amend Pleadings: September 9, 2021
 7
                   Deadline to Disclose Initial Expert Disclosures: October 11, 2021
 8
                   Deadline to Disclose Rebuttal Expert Disclosures: November 10, 2021
 9
                   Dispositive Motion Deadline: January 4, 2022
10
                   Joint Proposed Pretrial Order: February 3, 2022
11
12
13         IT IS SO ORDERED.

14
                                               ________________________________________
15                                             UNITED STATES MAGISTRATE JUDGE
16
17                                                         Dated: July 15, 2021

18
19
20
21
22
23
24
25
26
27
28

                                                 -5-
